Title: Beverly Waugh to Thomas Jefferson, 5 May 1818
From: Waugh, Beverly
To: Jefferson, Thomas


          
            Illustrious Fellow Citizen,
            Baltimore City Light Street  May 5th 1818
          
          I take the liberty to inclose a short treatise on the “evidence and authority of the Christian Revelation,” by the Revd Thos Chalmers. In doing so, I trust my mind is influenced by pure motives.
          I need not remark to you Sir, that truth is an important object, worthy of our most vigorous, and continued pursuit. Of this, you must be deeply sensible. Can you, then have the smallest objection, to hear every thing that can be said in regard to truth? Will you ever abandon the paths of sober investigation, and dilligent inquiry? I hope not. Therefore, notwithstanding you have read much, and thought much, yet may it not be expected, that you will give the inclosed Book, a fair & honest reading. His style cannot but please you, and I think you will find his logick, equal to his rhetorick.
          Will you have the goodness Sir, when you shall have read the work to express to me, your opinion on its’ merits.
          Praying for Eternal interests I remain Dear Sir Your Obedient Servant
          
            Beverly WaughMinister of the Gospel in the Methodist Episcopal Church
          
        